                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

EUGENE PRITCHARD, III,                    )
#317998,                                  )
                                          )
       Petitioner,                        )
                                          )
vs.                                       )   CIVIL ACTION NO. 19-0042-CG-B
                                          )
STATE OF ALABAMA, et al.,                 )
                                          )
       Respondent.                        )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and S.D. Ala. GenLR

72(2)(R) is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 30th day of December, 2019.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
